DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 28MAR2022 has been entered. Claims 1 – 5, 8 – 16, 19, and 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 28MAR2022 have been fully considered. While the Specification Objection and U.S.C. § 112 Rejection have been withdrawn, argument as to the U.S.C. §§ 102 and/or 103 Rejections are not persuasive:

Argument 1: Rejection of Claims 1-3, 6-8, 10-13, 15, and 17-19 Under 35 U.S.C. §102(a)(1) or §103: Regarding Independent Claim 1 / Regarding Independent Claim 10: “The cited portion of Cheng therefore does not appear to teach or suggest those features of independent claim 1 incorporated from dependent claims 6-8 … Independent claim 10 includes features similar to those of independent claim 1.”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1 and 10 have changed. Applicant’s arguments with respect to Independent Claims 1 and 10 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims  1 – 3, 10 – 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10565874 to LEI et al. (hereinafter “LEI”) in view of U.S. Patent Publication 2022/0030408 to ZHANG et al. (hereinafter “ZHANG”) and U.S. Patent Publication 2020/0100167 to CHENG et al. (hereinafter “CHENG”).

Regarding Claim 1, LEI discloses a system for transmission of an emergency message from a host vehicle (Responsive to the vehicle encountering or detecting an emergency event at 201, the vehicle can determine at 203 if a cellular connection is available and/or functioning.  The events can include a directly experienced emergency (which will be the basis for many examples discussed herein) or an observed emergency or dangerous situation, which the vehicle may attempt to report. [Column 6 Lines 33 - 39 … If the vehicle has cellular communication, the vehicle can proceed at 205 with calling the PSAP or reporting the event to a cellular server/provider or to a centralized back-end server. [Column 6 Lines 40 – 43] … If the vehicle lacks a functioning cellular or other long-range connection, the process can instead use a short-range V2V communication format to broadcast at 207 a localized need for long-range connection. [Column 6 Lines 44 – 53]. The Examiner notes that emergency message is simply interpreted as a general description adjective of a message), the system comprising:
a communication unit to be mounted in the host vehicle and configured to transmit a vehicle-to-x communication comprising data indicative of the host vehicle (Data may be communicated between CPU 3 and network 61 utilizing, for example, a data-plan, data over voice, or DTMF tones associated with nomadic device 53.  Alternatively, it may be desirable to include an onboard modem 63 having antenna 18 to communicate 16 data between CPU 3 and network 61 over the voice band. (22 illustrated in Fig. 1) … If the vehicle lacks a functioning cellular or other long-range connection, the process can instead use a short-range V2V communication format to broadcast at 207 a localized need for long-range connection. [Column 6 Lines 44 – 53] … the stranded vehicle can also simply broadcast some fundamental characteristics for receipt by passing vehicles, which can include, for example, a vehicle identifier (if a response message is requested), a GPS location and an incident identifier (which would be a shorthand code, for brevity's sake, such as a bit or bits set according to a type and priority of incident and requested response). [Column 6 Lines 54 – 67]); and
a controller to be mounted in the host vehicle and provided in communication with the communication unit (Provided within the vehicle, the processor allows onboard processing of commands and routines.  Further, the processor is connected to both non-persistent 5 and persistent storage 7. [Column 4 Lines 1 – 15] illustrated in Fig. 1] … an onboard modem 63 having antenna 18 to communicate 16 data between CPU 3 and network 61 over the voice band.  The nomadic device 53 can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57. [Column 4 Lines 55 – 67])
wherein, in response to an indication of an accident involving the host vehicle and an indication that a cellular communication unit mounted in the host vehicle is inoperative, the controller is configured to generate an emergency message indicating the accident involving the host vehicle for transmission by the communication unit (Responsive to the vehicle encountering or detecting an emergency event at 201, the vehicle can determine at 203 if a cellular connection is available and/or functioning.  The events can include a directly experienced emergency (which will be the basis for many examples discussed herein) or an observed emergency or dangerous situation, which the vehicle may attempt to report. [Column 6 Lines 33 – 39] … If the vehicle has cellular communication, the vehicle can proceed at 205 with calling the PSAP or reporting the event to a cellular server/provider or to a centralized back-end server. [Column 6 Lines 40 – 43] … If the vehicle lacks a functioning cellular or other long-range connection, the process can instead use a short-range V2V communication format to broadcast at 207 a localized need for long-range connection. This is effectively an advertisement for a connection from the vehicle, whereby the vehicle is requesting connection assistance from local, passing vehicles. [Column 6 Lines 44 – 53] … FIG. 3 shows an illustrative process for event relay.  In this illustrative example, passing vehicles (passing a reporting vehicle) will receive the request for help and attempt to relay the request to a PSAP using an on-board cellular connection.  Passing vehicles which lack a cellular connection could still be used to relay request to other vehicles with cellular connections, or those types of passing vehicles could ignore the request.  A broadcasting object vehicle may initially begin by requesting direct assistance from a cellular-enable passing vehicle, but if a certain time passes and no record of assistance is received, the process may change the request to also asking non-cellular-equipped vehicles to act as intermediary vehicles. [Column 7 Lines 22 – 34])
wherein the controller is further configured to generate a relay request message … the relay request message for requesting that a second vehicle comprising a vehicle-to-x communication system perform a relay transmission of the emergency message for receipt by an additional vehicle comprising a vehicle-to-x communication system, and … wherein the communication unit is further configured to transmit a vehicle-to-x communication comprising the emergency message, the relay request message (allow an accident-observing or accident-experiencing vehicle to leverage vehicle-to-vehicle communication to facilitate an emergency relay to a remote operator or emergency service, thus effectively at least conveying the fact and location of the emergency remotely, even though the vehicle itself may not necessarily be capable of conveying such information directly to the emergency service. [Column 3 Lines 48 – 55] … If the vehicle lacks a functioning cellular or other long-range connection, the process can instead use a short-range V2V communication format to broadcast at 207 a localized need for long-range connection.  This is effectively an advertisement for a connection from the vehicle, whereby the vehicle is requesting connection assistance from local, passing vehicles. [Column 6 Lines 44 – 53]. The Examiner notes that: 1) there are two recitation of “an emergency message;” and 2) there is no claim or requirement as to the emergency message and the relay request message being different/individual “messages” - or to how messages may even be different – or to which message (either, neither, or both) might include the propagation information))

While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ZHANG teaches: 
wherein the controller is further configured to generate … propagation … information … the propagation information for establishing a limit for relay transmissions of the emergency message, the propagation information comprising a unique incident identification comprising a timestamp and/or a vehicle identification number, or emergency services response information, and  wherein the communication unit is further configured to transmit … the propagation information (A first vehicle 100 is equipped with a first communications device … The first vehicle 100 is involved in an accident in which the first vehicle 100 cannot continue to run because the first vehicle 100 collided with a tree. [P 0118 illustrated in Fig. 1] … an active eCall call for rescue system is mounted on the first vehicle 100. … the system preferably reports vehicle information and GPS information to a background server of the rescue system, and then triggers a call.[P 0119] … When detecting that an airbag deployment, the eCall system triggers a call for rescue process. Whether a car in incident can be rescued faces several obstacles. First, an eCall emergency call depends on LTE communication. If a network quality of an area in which the car in incident is located does not support long-distance LTE communication, the call for rescue cannot be completed. [P 0120] … In another example scenario, no eCall system is mounted on the first vehicle 100. The vehicle and person may not be rescued in time if the person in the vehicle is unconscious and cannot use a mobile phone to call for rescue. [P 0121] … To avoid a case in which a rescue is delayed because an eCall system is missing or a rescue call cannot be completed in an accident, the first vehicle 100 is equipped with a first communications device, so that when an accident occurs, a nearby emergency call can be automatically triggered, and an emergency call message can be sent. The first vehicle 100 broadcasts, for example, through a PC5 interface, by using an LTE-V technology, a position of the first vehicle 100, an orientation of the first vehicle 100 relative to a receiving vehicle, a period of time after an occurrence of the accident, an accident level, and the like to another vehicle in the vicinity … the emergency call message may also be sent by using DSRC. Second vehicles 120, 130, and 140 on each of which a second communications device is mounted in the vicinity receive the emergency call message, perform a corresponding rescue action based on the accident level, and also send a rescue response message in a broadcast manner. In this way, a vehicle that is in a specific vicinity of the second vehicle, for example, the second vehicle 120, sending the response message and that is equipped with the first or second communications device receives the response message. The rescue action may include automatically performing an eCall call, and sending, to the public safety answering point, a message that the first vehicle 100 needs to be rescued. [P 0122] … FIG. 3 is a structure of an emergency call message … The emergency call message 300 includes: a vehicle ID 301, for example, a vehicle license plate number, used to uniquely identify a vehicle such as a first vehicle that sends a current message; … a vehicle position 303, indicating a geographical position of the vehicle that sends the current message, where the vehicle position may be indicated by GPS positioning information, GPS, Galileo positioning information, or BeiDou navigation satellite positioning information … an accident occurrence time 304, indicating a time when the accident occurred. [P 0135]. The Examiner notes that: 1) as no unambiguous definition, claim, or requirement as to what would distinguish or provide a structural difference for “propagation information for establishing a limit for relay transmissions of the emergency message” is found, the phrase is interpreted as intended use. That is, as no “limit for relay transmissions of the emergency message” is acted on or performed, the phrase is given its broadest reasonable interpretation and interpreted as equivalent to and disclosed by any information. See e.g., MPEP § 2111.01 Plain Meaning, MPEP § 2111.05 Functional and Nonfunctional Descriptive Material, and MPEP § 2112.01 Composition, Product, and Apparatus Claims; and 2) the “and” in the recited “and/or” carries no weight.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI with that of ZHANG for advantage for an emergency call based on near field communication between vehicles, so that a call for rescue of a car in incident does not depend on a remote communication capability, a network quality sufficient to support remote communications, and a representation capability of a person in the car in incident. (ZHANG: P 0008)
The Examiner notes that no explicit claim or requirements of the relay request message is found, e.g., what identifies a message as a relay request message (e.g., a message type, bit, flag, indicator/indication, or similar) - or whether a relay request message is a standalone message or part of another message. 
The Examiner further notes that ZHANG teaches: “because an eCall system is missing or a rescue call cannot be completed in an accident, the first vehicle 100 is equipped with a first communications device, so that when an accident occurs, a nearby emergency call can be automatically triggered, and an emergency call message can be sent. The first vehicle 100 broadcasts, for example, through a PC5 interface.” This teaching is effectively interpreted as a relay request when direct communication to a public safety answering point is not possible (“broadcast” being interpreted as a wireless radio transmission not directed or addressed to any specific device or devices (in contrast to e.g., unicast or multicast transmission).
Regardless, in the spirit of the present invention, and in the same field of endeavor, CHENG is further relied to teach an explicit relay request message (the transmitting device may indicate whether the message 410 should be relayed or not.  For example, the relay device (e.g., 406, 408) may decide that the message 410 to be relayed by an indication, e.g., by 5G quality of service (QoS) indicator (5QI)/QoS Class Identifier (QCI) placed in a message header (e.g. in a service data adaptation protocol (SDAP) header), or some flags in physical layer/media access control (PHY/MAC) message header.  The transmitting device transmit a QoS indicator or some other flag for relay of a message that indicates to a relay whether the message should be relayed. [¶ 0059])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI and ZHANG with that of CHENG for advantage to provide improvements for V2X, V2V, and/or D2D technology.  These improvements may also be applicable to other multi-access technologies and the telecommunication standards that employ these technologies … provide mechanisms for controlling the relay of messages in a way that helps to avoid the over replication of messages. (CHENG: ¶¶ 0005 and 0059)

Regarding Claim 2 (Original), the combination of LEI, ZHANG, and CHENG teaches the system of claim 1 
LEI further discloses: 
wherein the communication unit is further configured to transmit a vehicle-to-x communication comprising the emergency message and data indicative of the host vehicle (If the vehicle lacks a functioning cellular or other long-range connection, the process can instead use a short-range V2V communication format to broadcast at 207 a localized need for long-range connection. (39) … the stranded vehicle can also simply broadcast some fundamental characteristics for receipt by passing vehicles, which can include, for example, a vehicle identifier (if a response message is requested), a GPS location and an incident identifier (which would be a shorthand code, for brevity's sake, such as a bit or bits set according to a type and priority of incident and requested response). [Column 6 Lines 54 – 67])

Regarding Claim 3 (Original), the combination of LEI, ZHANG, and CHENG teaches the system of claim 1 
LEI further discloses: 
wherein the data indicative of the host vehicle comprises data indicative of a latitude, longitude, elevation, speed, heading, acceleration, yaw rate, and/or path history of the host vehicle (If the vehicle lacks a functioning cellular or other long-range connection, the process can instead use a short-range V2V communication format to broadcast at 207 a localized need for long-range connection. (39) … the stranded vehicle can also simply broadcast some fundamental characteristics for receipt by passing vehicles, which can include, for example, a vehicle identifier (if a response message is requested), a GPS location and an incident identifier (which would be a shorthand code, for brevity's sake, such as a bit or bits set according to a type and priority of incident and requested response). [Column 6 Lines 54 – 67])

Regarding Claim 10 (Currently Amended), the features of Claim 10 are essentially the same as Claim 1 with the method of claim 10 being performed by the system of claim 1. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 11 (Original), the features of Claim 11 are essentially the same as Claim 1 with the method of claim 11 being performed by the system of claim 1. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 12 (Original), the features of Claim 12 are essentially the same as Claim 2 with the system of claim 2 performing the method of claim 12. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 13 (Original), the features of Claim 13 are essentially the same as Claim 2 with the system of claim 2 performing the method of claim 13. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 15 (Original), the features of Claim 15 are essentially the same as Claim 3 with the system of claim 3 performing the method of claim 15. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 3.

Claims 4 and 14 and rejected under 35 U.S.C. 103 as being unpatentable over LEI, ZHANG, and CHENG in view of U.S. Patent Publication 2020/0192355 to LU.

Regarding Claim 4 (Original), the combination of LEI, ZHANG, and CHENG teaches the system of claim 3.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor LU teaches: 
wherein the communication unit comprises an on-board unit and the vehicle-to-x communication comprises a basic safety message (vehicles may soon be required to be equipped with Dedicated Short-Range Communication (DSRC).  These vehicles are referred to as DSRC-equipped vehicles.  A DSRC-equipped vehicle may include: (1) onboard sensors that are operable to record data describing a path history and kinematic information about the vehicle (e.g., a heading, a speed, braking patterns, etc.); and (2) a V2X radio that is operable to transmit DSRC messages, including a Basic Safety Message (BSM) which is transmitted at a user-configurable interval … and includes BSM data that describes, among other things, path information and kinematic information about the vehicle. [¶ 0024]. The Examiner notes that basic safety message is not capitalized or otherwise explicitly referenced/claimed as a standardized message (see e.g., ¶¶ 0004, 0022, 0032 – 0034, 0037, 0043, 0048 , 0049, 0054, 0055, 0057, 0066 of the present Specification). Therefore, basic safety is simply interpreted as a general description adjective of a message – and not as an explicit reference to a standardized message (i.e., claim or requirement for compliance with e.g., the Basic Safety Message as standardized by the European Telecommunications Standards Institute (ETSI) TECHNICAL COMMITTEE (TC) Intelligent Transport Systems (ITS) – see e.g., https://www.etsi.org/committee/its) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI, ZHANG, and CHENG with that of LU for advantage of modifying a vehicle control system of a connected vehicle based on a result of a vehicular accident reconstruction (VAR) analysis so that safety of the connected vehicle is improved. (LU: ¶ 0001)

Regarding Claim 14 (Original), the features of Claim 14 are essentially the same as Claim 4 with the system of claim 4 performing the method of claim 14. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Claims 5 and 16 rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of U.S. Patent Publication 2015/0050906 to YUASA.

Regarding Claim 5 (Original), the combination of LEI, ZHANG, and CHENG teaches the system of claim 1.
LEI further discloses: 
wherein the communication unit is further configured to receive a vehicle-to-x communication comprising another emergency message transmitted by a second vehicle (By using V2V communication to relay messages to vehicles lacking cellular communication, as well as using multi-network relay/broadcast to relay an observed event, conveyed through a single network originally, the illustrative embodiments improve and speed communication of these events, and make it possible for vehicles having missing or damaged cellular communication to communicate with remote assistance providers. (61))

While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor YUASA teaches: 
wherein the communication unit is further configured to receive a vehicle-to-x communication comprising another emergency message transmitted by a second vehicle and wherein, in response, the controller is further configured to provide an alert to the driver of the host vehicle based on the another emergency message (An emergency communication device, which is installed in a vehicle involving an emergency event that is located outside of a wireless network service area, may attempt to send a message to an intended recipient.  The intended recipient may include a service authority for helping the vehicle involving an emergency event by dispatching a service vehicle.  At first, the communicating device determines that the communication device has no access to the wireless network, which may include a wireless phone network.  The emergency communication device, then make a determination whether any vehicles are likely to be within a communication range of the emergency communication device.  If vehicles are determined to be within the communication range, the communicating device may send the message via a broad band communication medium, such as Wi-Fi Direct or the like. [¶ 0006] … Back to the explanation of FIG. 4, the emergency communication device 210 in the passing car A (the second vehicle 102) saves the information pertaining to the car having problems (the first vehicle 101) read from the transaction data into the memory 232 when the transaction data is received by the passenger car A (the second vehicle 102).  Then, the emergency communication device 210 in the passing car A (the second vehicle 102) outputs beep sound and/or turns LED 330 on to notify the driver of the passing car A (the second vehicle 102) that an emergency message has been successfully received. [¶ 0085])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI, ZHANG, and CHENG with that of YUASA for advantage the possibility for receiving the emergency communication from the vehicle in the area outside the wireless network service area can be improved. (YUASA: ¶ 0009)

Regarding Claim 16 (Original), the features of Claim 16 are essentially the same as Claim 5 with the system of claim 5 performing the method of claim 16. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 5.

Claims 8, and 19 rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of U.S. Patent Publication 2020/0100167 to CHENG et al. (hereinafter “CHENG”).

Regarding Claim 8 (Currently Amended), the combination of LEI, ZHANG, and CHENG teaches the system of claim 1.
CHENG further teaches: 
wherein the propagation information comprises:
global positioning system coordinates, 
geofencing information; or
a propagation counter.

(the transmitting device may indicate whether the message 410 should be relayed or not.  For example, the relay device (e.g., 406, 408) may decide that the message 410 to be relayed by an indication, e.g., by 5G quality of service (QoS) indicator (5QI)/QoS Class Identifier (QCI) placed in a message header (e.g. in a service data adaptation protocol (SDAP) header), or some flags in physical layer/media access control (PHY/MAC) message header.  The transmitting device transmit a QoS indicator or some other flag for relay of a message that indicates to a relay whether the message should be relayed.  The QoS or flag may be based on an intended range for the message.  As another example the relay devices 406, 408 may determine whether to relay the message using a hop count in a message header.  For example, the original transmitter may have set the hop count to 1 in a message header in Msg 0.  The relay device will decrement the hop count by 1 (to 0) when relaying the message, e.g. as Msg 1 and Msg 2.  If Msg 1 and Msg 2 were received by another relay device, they would not be relayed further since the hop count is 0. [¶ 0059])

Motivation to combine the teaching of LEI, ZHANG with that of CHENG given in Claim 1 above.

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 8 with the system of claim 8 performing the method of claim 19. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 8.

Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of U.S. Patent Publication 2020/0092694 to CHEN et al. (hereinafter “CHEN”).

Regarding Claim 9 (Original), the combination of LEI, ZHANG, and CHENG teaches the system of claim 1.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor CHEN teaches: 
wherein, in response to the indication of an accident involving the host vehicle, the communication unit and the controller are further configured to receive power from an uninterruptable power supply on board the host vehicle (FIG. 3 is a block diagram of an exemplary vehicle communication device 10. … the vehicle communication device 10 includes a micro computing unit (MCU) 27 connected to input/output circuit 29, which communicates information to and from the MCU 27. [¶ 0088] … the input/output circuit 29 further regulates wireless communications with the V2X data stream 33, via antenna circuit 12, with local wireless communication circuit 35 via antenna 14 … communications with cellular network 37 via antenna circuit 16, and wired communications with the vehicle.  Backup battery 26 provides reserve power to the MCU 27, when power is not available through the vehicle electrical system connecting circuit 32. [¶ 0089])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI, ZHANG, and CHENG with that of CHEN for advantage for short range communications that occur between a vehicle and any similarly equipped external object may be collectively referred to as "V2X" communications. … many vehicle-to-vehicle safety applications can be executed on one vehicle by simply receiving broadcast messages from one or more neighboring vehicles.  These messages are not necessarily directed to any specific vehicle, but are meant to be shared with a vehicle population to support the safety application.  In these types of applications where collision avoidance is desirable, as two or more vehicles talk to one another in a setting where a collision becomes probable, the vehicle systems can warn the vehicle drivers, or possibly take action for the driver, such as applying the brakes. (CHEN: ¶ 0183)

Regarding Claim 20 (Original), the features of Claim 20 are essentially the same as Claim 9 with the system of claim 9 performing the method of claim 20. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 9.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644